Citation Nr: 0713588	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  02-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than June 16, 1999 
for the award of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1956 to June 
1959, from March 1960 to June 1963, from September 1963 to 
June 1966, and from September 1966 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which granted service connection for PTSD, 
evaluated as 30 percent disabling, effective June 16, 1999.

In January 2003 the veteran testified before the undersigned 
in Washington, D.C.  A transcript of that hearing is of 
record.  

In an April 2003 decision, the Board denied entitlement to an 
effective date earlier than June 16, 1999 for the award of 
service connection for PTSD.  

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an October 2003 
Motion for Remand, the Secretary of Veterans Affairs (VA) 
moved that the Board's decision be vacated and remanded.  The 
Court granted the motion by Order in November 2003.  

In June 2004 the Board remanded the claim for further 
development.  

A December 2005 Board decision denied entitlement to an 
effective date earlier than June 16, 1999 for the award of 
service connection for PTSD.  

The veteran again appealed to the Court.  In a January 2007 
Joint Motion for Remand, the Secretary and the veteran, 
through his representative, moved that the Board's decision 
be vacated and remanded.  The Court granted the motion by 
Order in January 2007. 



FINDING OF FACT

The veteran filed an initial claim of entitlement to service 
connection for PTSD in February 1995 and entitlement to 
service connection had arisen prior to that time.  


CONCLUSION OF LAW

The criteria for an effective date of February 7, 1995 for 
the grant of service connection for PTSD have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision, 
further notice or assistance is unnecessary to aid the 
veteran in substantiating his claim.  

In any event, an August 2004 VCAA letter informed the veteran 
of the information and evidence necessary to establish an 
earlier effective date for the award of service connection, 
informed him of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA, and asked 
the veteran to provide VA with any evidence or information he 
had pertaining to his claim.  

II.  Analysis

Generally, the effective date of an award of compensation 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  

A "claim" means a formal or informal communication in 
writing requesting a determination of entitlement evidencing 
a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  
"Date of receipt" means the date on which a claim, 
information, or evidence was received in VA.  38 C.F.R. 
§ 3.1(r).  

Any communication or action from a claimant, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As a preliminary matter, the Board notes that the joint 
motion was premised in part on the need for findings 
regarding the presumption of regularity.  There is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their official 
duties". United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926). Therefore, it must be presumed that the 
Secretary and the Board properly discharged their official 
duties by properly handling claims submitted by the veteran.  
The presumption of regularity is not absolute; it may be 
rebutted by the submission of "clear evidence to the 
contrary".  Jones v. West, 12 Vet. App. 98 (1999), 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Brown, 2 Vet. App. 62, 64 (1992).  If such evidence was 
submitted, the burden would shift to the Secretary to show 
that proper procedures were followed.  Warfield v. Gober, 10 
Vet. App. 483 (1997).

To the extent the presumption of soundness is implicated in 
this case, there is "clear evidence to the contrary" 
because it is not in dispute that the RO lost the veteran's 
original claims folder.  

In this case, the veteran filed a claim of entitlement to 
service connection for PTSD on June 16, 1999.  The January 
2002 rating decision awarded service connection effective 
from the date of that claim.  The veteran has consistently 
asserted that he filed a claim of entitlement to service 
connection for PTSD prior to the June 16, 1999 claim of 
record, specifically, stating that such claim was filed on 
February 7, 1995, and that service connection should be 
awarded from the date of this February 1995 claim.  

Unfortunately, the veteran's claims file was rebuilt in March 
2000, following his June 1999 claim.  A March 2000 e-mail in 
the claims file indicates that there was no claims file for 
the veteran at the Records Management Center (RMC), and 
instructed that a rebuilt folder should be established.  

In an August 2004 memorandum the VA employee who established 
the rebuilt claims file stated that the veteran's claims file 
had been originally established in January 1977, but that 
there was no way to determine what was in the folder or what 
happened to it.  The employee stated that he was given the 
veteran's 1999 claim after it was determined that the 
original claims file could not be located.  He stated that, 
after exhausting all searches, he decided that the folder was 
lost and needed to be rebuilt.  He concluded by stating that, 
since VA and not the veteran lost the claims file, VA could 
not determine what was or what was not in the claims file 
when a specific claim was filed.

In light of the fact that the veteran's original claims file 
has been lost, VA has a heightened obligation to explain its 
findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the veteran.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

The evidence in favor of finding that the veteran did file a 
claim for service connection for PTSD in February 1995 
includes the June 16, 1999 claim, in which the veteran 
indicated that he had previously filed a claim for a benefit 
with VA.  Although he did not check the box marked 
"disability compensation or pension," but rather the box 
marked "other," the veteran did write PTSD over this box, 
suggesting that, as he contends, he filed a claim for service 
connection for PTSD prior to June 16, 1999.

Also in favor of the veteran's claim is a January 1995 VA 
psychosocial assessment with a note stating that the veteran 
was to report to the Veterans of Foreign Wars (VFW) for a 
claim, and that he had an appointment on February 7, 1995.  
The veteran testified at the January 2003 hearing that he was 
being treated for PTSD in 1995 and his physician recommended 
that he make an application for service connection for PTSD 
and referred him to VFW.  The veteran stated that he 
subsequently filed a claim for service connection for PTSD 
during the 1995 appointment with VFW.  He stated that he 
subsequently received a letter from VA wanting him to supply 
military records, which he believed acknowledged receipt of 
his claim.  Thus, the VA treatment record corroborates the 
veteran's testimony.  

As further evidence in support of his claim, the veteran 
states that he first filed his claim in 1995 and that, after 
several failed attempts to have his claim processed, he hired 
an attorney to speed up the process.  In support of his 
statement, he submitted a June 1998 agreement between himself 
and an attorney, which stated that the veteran would pay a 
retainer fee and an hourly rate, plus costs, and stated 
"Proceeds to be withheld by the Veterans Affairs Offices."  

The evidence against the veteran's claim is the fact that 
neither he, VA, nor VFW has any record of a claim for PTSD 
filed prior to June 16, 1999.  However, in light of VA's 
heightened duty to consider the benefit of the doubt rule, 
the Board concludes that the veteran's contentions that he 
filed a claim for service connection for PTSD on February 7, 
1995, supported by the January 1995 treatment record, and the 
June 1999 claim indicating he had previously filed a claim 
with VA for PTSD, are of more weight than the absence of a 
claim, particularly because the claims file which would 
contain such a claim, if existent, has been lost through no 
fault of the veteran.

Given that the presumption of regularity is rebutted, that 
the Secretary has not met the burden of showing that proper 
procedures were followed, and resolving all doubt in favor of 
the veteran, the Board concludes that a claim of entitlement 
to service connection for PTSD was filed on February 7, 1995.  
Because VA treatment records from January and February 1995 
reflect treatment for PTSD, the veteran is entitled to 
service connection for PTSD effective from the date of claim, 
February 7, 1995.  38 U.S.C.A. §§ 5107(b), 5110; 38 C.F.R. 
§§ 3.102, 3.400.  


ORDER

An effective date of February 7, 1995 for the grant of 
service connection for PTSD is established.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


